Citation Nr: 9921601	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-08 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a neck condition.

2.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to August 
1984. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, in which the RO granted service connection for 
fracture, fourth digit, left hand, and boils of the left buttock, 
and denied the veteran's claim seeking entitlement to service 
connection for a neck condition, a back condition and a broken 
jaw, and denied a claim of entitlement to a 10 percent evaluation 
based on multiple, noncompensable, service-connected 
disabilities.  The veteran perfected a timely appeal only as to 
his claims for a neck and back condition.


FINDING OF FACT

The claims file does not contain competent evidence showing that 
the veteran has a neck or back condition that is related to his 
service.


CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for a 
neck and back condition are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he has a neck and back condition as a 
result of his service.  In December 1997, the RO denied the 
veteran's claims as not well grounded.  In February 1999, the 
Board remanded the claims in order to afford the veteran a 
hearing.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  If a 
condition noted during service is not shown to be chronic, then 
generally a continuity of symptoms after service is required for 
service connection. 38 C.F.R. § 3.303(b).  In addition, certain 
chronic diseases, including arthritis, may be presumed to have 
been incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1998).  The chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a condition as 
to which, under current case law, lay observation is competent.  
If the chronicity provision is not applicable, a claim may still 
be well grounded or reopened on the basis of 38 C.F.R. § 3.303(b) 
if the condition is observed during service or any applicable 
presumption period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present condition 
to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 
(1997). 

The initial question in these cases is whether the veteran has 
presented well grounded claims for service connection.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial individual 
that the claim is well grounded;" that is, the claims must be 
plausible and capable of substantiation.  See 38 U.S.C.A. 
§ 5107(a).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an inservice 
disease or injury and the current disability.  Where the 
determinative issue involves medical causation, competent medical 
evidence to the effect that the claim is plausible is required.  
See Epps v. Gober, 126 F.3d 1464 (1997). 

The veteran's service medical records are silent as to 
complaints, treatment or a diagnosis involving his neck or back.  
The service medical records do not include a separation 
examination report.

The only post-service medical evidence is an undated letter from 
Gary R. Davis, M.D., which was received by the RO in April 1998.  
In that letter, Dr. Davis states that the veteran is under his 
care for conditions that include "low back pain secondary to 
herniated nucleus pulposus," "degenerative joint disease," 
"degenerative disc disease," "osteoarthritis" and "pain, 
chronic."

At his videoconference hearing, held in May 1999, the veteran 
argued that he hurt his neck and back when he was riding in a 
tracked vehicle which overturned in Korea, in 1980.  He stated 
that he was in the infirmary about three to four days.  He 
further reported that he first sought treatment for the claimed 
conditions after service in 1993, following an accident at work 
in which he fell while lifting a heavy pot of grease and hurt his 
neck and back.

The Board initially notes that Dr. Davis' diagnoses do not 
specify whether any of the diagnosed conditions involve the 
veteran's neck.  However, for the purposes of determining whether 
a well-grounded claim has been submitted, the Board assumes 
arguendo that Dr. Davis' diagnoses are collectively sufficient to 
show that the veteran has a neck disorder.

However, as Dr. Davis' letter contains the first diagnoses 
involving the claimed disabilities, this evidence (which was 
received in April 1998), comes approximately 13 years after 
separation from service.  Furthermore, Dr. Davis does not link 
any of the diagnosed conditions to the veteran's service, and the 
claims file does not otherwise currently contain competent 
evidence showing that the there is a nexus or link between a neck 
or back condition, to include degenerative joint disease, 
degenerative disc disease, osteoarthritis, or low back pain, and 
his service. Moreover, the veteran has testified that he received 
an intercurrent injury to his neck and back in 1993.  In 
addition, there is no evidence of arthritis within a year of 
separation from service upon which to afford service connection 
under the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309. 
 Finally, the record does not include any medical opinion linking 
the continuity of symptoms reported by the veteran to any of the 
claimed disabilities, so as to well-ground any of the claims 
under Savage v. Gober, 10 Vet. App. 488 (1997).  Accordingly, his 
claims are not well grounded and must be denied.

The only other evidence that there is a link between a neck or 
back condition, to include degenerative joint disease, 
degenerative disc disease, osteoarthritis, or low back pain, and 
his service, are his statements.  However, what is lacking to 
well-ground the present claims is competent evidence of a link 
between a neck or back condition, to include the veteran's 
degenerative joint disease, degenerative disc disease, 
osteoarthritis, or low back pain, and his service.  The veteran, 
as a lay person untrained in the fields of medicine, is not 
competent to offer an opinion as to medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  In sum, the Board must 
conclude that the veteran's claims are not well-grounded.  38 
U.S.C.A. § 5107(a).  

The Board acknowledges that the case file includes the veteran's 
testimony which indicates that he has applied for benefits from 
the Social Security Administration (SSA).  However, there is no 
indication that he received a favorable determination from the 
SSA, and in any event, the Board has determined that this claim 
may be fully and fairly adjudicated without obtaining the 
veteran's SSA records.  The veteran's claims have been denied 
because there is no competent evidence showing that there is a 
link between any current neck or back disorder and his service, 
which ended over 14 years ago, in August 1984.  There is no 
indication that the SSA's records contain information relevant to 
these issues.  Furthermore, the veteran has not identified the 
SSA's records as pertinent to his claim.  Therefore, the Board 
has determined that securing any SSA records would not add 
pertinent evidence, and the Board's duty to assist is not 
triggered because such a duty is "limited to (securing) 
specifically identified documents that, by their description 
would be facially relevant and material to the claim."  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application for 
service connection for the claimed disabilities.  See Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

Entitlement to service connection for a neck and back condition 
is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

